Citation Nr: 0029030	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an old healed fracture of the medial malleolus 
of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from November 1968 to May 
1969.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to an increased 
(compensable) evaluation for residuals of an old healed 
fracture of the medial malleolus of the right ankle.

In May 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of an 
old healed fracture of the medial malleolus of the right 
ankle effective September 16, 1997, the date of claim for 
increased compensation benefits.

In May 2000 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for the purpose of scheduling the veteran 
for a hearing, initially requested at the Board, but later 
changed to take place before a Hearing Officer at the RO.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 2000, a transcript of which has been 
associated with the claims file.

In August 2000 the Hearing Officer affirmed the 10 percent 
evaluation for residuals of an old healed fracture of the 
medial malleolus of the right ankle.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of an old healed fracture of the medial malleolus 
of the right ankle are productive of not more than pain on 
motion due to mild degenerative changes with no evidence of 
additional functional loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an old healed fracture of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in February 1969 the 
veteran fell during basic combat training and sustained a 
twisting injury to his right ankle.  An x-ray at the 
dispensary revealed he had fractured the right medial 
malleolus.

In !969 the RO granted entitlement to service connection for 
residuals of a fracture of the right medial malleolus with 
nonunion with assignment of a 20 percent evaluation.

An October 1970 VA special orthopedic examination of the 
veteran concluded in a diagnosis of an old healed fracture of 
the medial malleolus, symptomatic, chronic, very minimal.  X-
rays of the right ankle appeared within normal radiographic 
limits.

In November 1970 the RO reduced the evaluation for residuals 
of an old healed fracture of the medial malleolus of the 
right ankle from 20 percent to noncompensable.

The veteran filed a claim of entitlement to an increased 
(compensable) evaluation for residuals of an old healed 
fracture of the medial malleolus of the right ankle on June 
16, 1997.

Associated with the claims file in connection with the 
current appeal was a substantial quantity of VA and non-VA 
medical treatment reports for the most part referable to 
disorders which are not relevant to the current appeal.

VA conducted a special orthopedic examination of the veteran 
in July 1998.  The veteran reported post service employment 
at a chemical plant until his retirement due to asbestosis.  
He reported only rare symptoms with respect to his right 
ankle.  He was diagnosed with gout from 10 to 11 years before 
and had difficulty with multiple joints.

On examination right ankle dorsiflexion was to 15 degrees and 
plantar flexion was to 50 degrees.  There was no tenderness 
to palpation.  No scars were apparent.  Inversion was limited 
to 15 degrees and eversion was limited to 5 degrees.  
Neurovascular examination was normal.  X-rays revealed a 
healed medial malleolus fracture.  Some mild degenerative 
changes were noted in the medial and lateral aspects of the 
ankle mortise.  The examination impression was medial 
malleolus fracture of the right ankle.

VA conducted a special orthopedic examination of the veteran 
in April 1999.  He reported having retired 12 years before 
due to lung cancer.  He stated he had occasional swelling in 
the posterior medial aspect of the right ankle.  He took 
anti-inflammatory medications on an as needed basis.  He was 
asymptomatic on the day of examination.  He stated that 
occasionally he had increased symptoms after prolonged 
walking.  His last episode of pain was three weeks before.  
His pain was said to last four to five hours on the average.  
He treated it with Bengay and warm soaks.  He utilized no 
crutches. braces, or canes.  He described no effects of his 
condition on his usual occupation of daily activities between 
flare-ups.

On examination range of motion of the right ankle was 
recorded by the examiner to be within normal limits from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
There was no varus or valgus angulation of the os calcis.  
Neurological evaluation was recorded by the examiner to be 
within normal limits.  

There was no evidence of swelling or tenderness to palpation.  
X-rays showed a healed medial malleolus fracture which was 
minimally displaced.  There was no evidence of significant 
degenerative change within the ankle joint itself.  Mild 
osteophytic formations were noted off the tip of the medial 
malleolus.  The examination impression was status post right 
medial malleolus fracture with mild residual symptoms.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 2000, a transcript of which has been 
associated with the claims file.  He reported having been 
issued an ankle brace more than 18 years before.  He 
testified that he was having right ankle pain.

VA conducted a special orthopedic examination of the veteran 
in July 2000.  The examiner referenced his last examination.  
He recorded that the veteran had not had any new injuries.  
He had not had any new surgeries.  He was not using any 
braces or medications on a regular basis, or other than 
occasional salves and warm soaks.  He stated that he was 
presently having daily aching symptoms.  The duration of his 
symptoms was variable and might last anywhere from three 
hours to 2-3 days.  He stated that he was unable to do much 
walking when his ankle "flares up."

The examiner noted he was requested to comment on any 
"functional impairments" imposed by the pain from his right 
ankle.  When asked about his daily activities, the veteran 
stated that he mostly slept.  He stated that he had two 
horses which he cared for and occasionally rode.  He was not 
working and had not worked for the past 15 years.

On examination the veteran had full range of motion of the 
right ankle with 15-20 degrees of dorsiflexion and about 45 
degrees of plantar flexion.  He had tenderness to palpation 
along the medial ankle joint.  There was no evidence of 
effusion.  There was no evidence of abnormal callous 
formation.  X-rays of the right ankle showed some mild 
degenerative changes.  

The examination impression was degenerative joint disease of 
the right ankle.  Based upon the veteran's description of his 
functional activities during the day, the examiner recorded 
that his functional limitations were minimal.  He had pain 
which increased with increased activity.  However, his 
activity level was minimal.  The subjective findings were 
minimal as well.


Criteria

Disabilities must be reviewed in relation to their history, 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

Traumatic arthritis, diagnostic code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Diagnostic code 5003 (5010) is to be read in conjunction with 
38 C.F.R. § 4.59, and it is contemplated by a separate 
evaluation.  Diagnostic code 5003 and 38 C.F.R. § 4.59 deem 
painful motion of a major joint or groups caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).

Full range of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and 0 to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2000)

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The 
United States Court of Appeals for Veteran Claims (Court) has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
appropriate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

Initially, the Board notes that the veteran's claim for an 
evaluation in excess of 10 percent for his right ankle 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability, is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his right ankle disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the May 2000 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard the Board notes that the veteran was afforded 
the opportunity to present oral testimony in support of his 
claim for an increased evaluation for his right ankle 
disability.  He has been afforded the opportunity to identify 
additional evidence.  Additional evidence has been obtained 
and associated with the claims file.  This includes several 
comprehensive VA examinations with medical opinions.  The 
Board is not aware of any additional evidence that has not 
already been obtained and/or requested that is pertinent to 
the current appeal.

The RO has rated the veteran's right ankle disability as 10 
percent disabling under diagnostic codes 5010 and 5271 of the 
VA Schedule for Rating Disabilities.  The 10 percent 
evaluation is essentially predicated on the basis of pain on 
motion of the right ankle due to degenerative arthritis shown 
on x-ray.

Under diagnostic code 5271 a 10 percent evaluation 
contemplates moderate limitation of motion, whereas the 
maximum schedular evaluation of 20 percent contemplates 
marked limitation of motion.  The VA examinations have shown 
that the veteran does not have limitation of motion of the 
right ankle.  In fact, his motion has been reported as full 
in the opinion of the VA examiner.

Under diagnostic code 5270, a 20 percent evaluation may be 
assigned for ankylosis of an ankle in plantar flexion, less 
than 30 degrees.  Ankylosis of the service-connected right 
ankle has not been shown by the evidence of record, thereby 
precluding a grant of an increased evaluation under this 
diagnostic code.

A 20 percent evaluation may be assigned for ankylosis of the 
subastragalar or tarsal joint under diagnostic code 5272.  In 
the absence of such being shown on examination, the Board 
finds no basis upon which to predicate a grant of an 
increased evaluation on this basis.

The veteran does not have malunion of the os calcis or 
astragalus with marked deformity, thereby precluding 
assignment of an increased evaluation of 20 percent under 
diagnostic code 5273.

The veteran has not had an astragalectomy, thereby precluding 
assignment of an increased evaluation of 20 percent under 
diagnostic code 5274.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In this regard, the VA examiner addressed functional loss due 
to pain when the veteran was most recently examined in July 
2000.  The examiner determined that based upon the veteran's 
symptomatic descriptions and clinical objective findings, he 
had minimal functional limitations.  Accordingly, there is no 
basis upon which to predicate assignment of an increased 
evaluation on the basis of functional loss due to pain.

The Board finds that no evidentiary basis has been presented 
upon which to predicate assignment of an evaluation in excess 
of the current 10 percent for the veteran's right ankle 
disability with application of all pertinent schedular 
criteria.

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation, but did not grant an increased evaluation for the 
right ankle disability on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
veteran has minimal impairment according to a VA examiner 
with respect to his daily activities.  The veteran is 
retired, and has not been hospitalized for his right ankle 
disability.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right ankle disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of an old healed fracture of the medial malleolus 
of the right ankle is denied.


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

